            Case 1:19-cv-03331-LGS Document 10 Filed 04/16/19 Page 1 of 4
                                                              USDSSDNY
                                                              DOCUMENT
                          UNITED ST ATES DISTRICT COURT       ELECTRONICALLY FILED
                            SOUTHERN DISTRICT OF NEW YORK                       DOC#:--------=--
                                                                                DATE FILED: 4 /, 6 Cf    It
                                                      )
   FENIX SECURITIES, LLC,                             )    Civil Action No. 19-cv-03331 (LGS)
                                                      )
                   Petitioner,                        )    AMENDED ORDER TO SHOW
                                                      )    CAUSE FOR TEMPORARY
   V.
                                                      )    RESTRAINING ORDER
                                                      )
   AXOS CLEARING LLC (FORMERLY
                                                      )
   KNOWN AS COR CLEARING LLC),
                                                      )
                                                      )
                   Respondent.
                                                      )
  ----------------)
        This order amends the order to show cause for a temporary restraining order entered on

April 15 , 2019.

        Upon the accompanying declaration of Julian Galvez, sworn to on April 15, 2019, the

declaration of Peter Ligh, sworn to on April 15, 2019, together with the exhibits annexed thereto ;

the Petition; and, Plaintiffs Memorandum of Law, I find that:

        It clearly appears from specific facts shown by affidavit that immediate and irreparable

injury, namely the loss of clientele, will result to Fenix before Axos or Axos ' s counsel can be

heard in opposition; and (2) Fenix ' s counsel certified to the Court in writing both the efforts that

have been made to give notice and the reasons supporting the claim that notice should not be

required. Specifically, Fenix' s counsel certified that, on April 15, 2019, at approximately 12:20

p.m. , he emailed to Axos ' s counsel a copy of Fenix' s papers in support of its petition seeking a

temporary restraining order in this Court. Later that day, at about 1:00 p.m. , Fenix ' s counsel also

spoke with Axos' s counsel on the telephone to tell him that Fenix' s counsel was on his way to this

courthouse to seek a temporary restraining order. Fenix 's counsel certified that Axos ' s counsel did

not indicate any desire to appear in Court to participate in the temporary restraining order

proceeding.
             Case 1:19-cv-03331-LGS Document 10 Filed 04/16/19 Page 2 of 4



      Based on the foregoing findings, it is:

      ORDERED, that Defendant Axos Clearing LLC (formerly known as COR Clearing LLC)

("Axos") show cause before a motion term of this Court, at Room 26A, United States

Courthouse, 500 Pearl Street, in the City, County and State of New York, on April 16, 2019, at

4:00 o'clock in the afternoon thereof, or as soon thereafter as counsel may be heard, as to why an

order should not be issued pursuant to Rule 65 of the Federal Rules of Civil Procedure

temporarily enjoining Axos from :

       a. terminating (or deeming terminated) the Fully Disclosed Clearing Agreement, dated

             October 15, 2015, as amended on March 1, 2018, (the "FDCA");

       b. limiting Fenix and its customers to only closing transactions effective market open

             April 15, 2019;

       c. taking actions pursuant to Section 10.7 or Section 9 (or any other provision ofthe

             FDCA that is triggered upon a termination);

       d. engaging in any other actions by which Axos may seek to avoid its obligations to

             provide the Services (as defined within the parties' agreement) under the FDCA,

             including, but not limited to, exercising its purported rights under Section 2.3 of the

             FDCA;

       e. preventing Fenix's withdrawal of its Accounts, including, but not limited to, Margin

             Acct No. 1196-0488;

        f.   deviating from its ordinary and normal course of conduct with respect to providing the

              Services; and

        g. granting such other and further relief as may be just and proper.




                                                   2
          Case 1:19-cv-03331-LGS Document 10 Filed 04/16/19 Page 3 of 4


       ORDERED, that sufficient reason having been shown therefor pursuant to Rule 65, Axos

is temporarily restrained and enjoined from:


       a. terminating (or deeming terminated) the Fully Disclosed Clearing Agreement, dated

           October 15, 2015, as amended on March 1, 2018, (the "FDCA");

       b. limiting Fenix and its customers to only closing transactions effective market open

           April 15, 2019;

       c. taking actions pursuant to Section 10.7 or Section 9 (or any other provision of the

           FDCA that is triggered upon a termination);

       d. engaging in any other actions by which Axos may seek to avoid its obligations to

           provide the Services (as defined within the parties' agreement) under the FDCA,

           including, but not limited to, exercising its purported rights under Section 2.3 of the

           FDCA;

       e. preventing Fenix' s withdrawal of its Accounts, including, but not limited to, Margin

           Acct No. 1196-0488;

        f. deviating from its ordinary and normal course of conduct with respect to providing the

           Services; and

       g. granting such other and further relief as may be just and proper.

       ORDERED that any further papers in opposition to the application for a temporary
                                                                                    If: bO P·"' ·
restraining order be filed with the Court by ECF, on or before April 16, 2019, at ~          n;
                                                  ~J,i,i~~lu,._·
        ORDERED that any requirement to post security 1s waive and it is further

       ORDERED that email service of a copy of this amended order and its supporting papers

upon Axos or its counsel on or before 1:00 p.m., April 16, 2019, shall be deemed good and

sufficient service thereof.
           Case 1:19-cv-03331-LGS Document 10 Filed 04/16/19 Page 4 of 4




       This order is deemed entered as of April 16, 2019, at 1:00 p.m., and shall expire fourteen

days thereafter.


Date: April 16, 2019                       ENTER: C/, _ {' - (tf



                                                        United States District Judge
                                                          ? ~v+ l
